Carleton, J.,

delivered the opinion of the court.
This action is brought for the recovery of the sum of one thousand dollars, the price of three slaves, sold by the plaintiff to the defendants, on the 21st August, 1815.
The defendants’ answer by denying generally, plead payment, and the prescription of five and ten years.
The cause was submitted to the court who gave judgment for the defendants; the plaintiff appealed.
We have carefully examined the testimony in the record, anc^ think the court erred in coming to the conclusion, that the entire sum claimed by the petitioner had been paid. We . . . . • , i „ , r ., think, on the contrary, it clearly appears from the evidence, the1'13 ^ still a balance of two hundred and fourteen dollars-due him.
But defendants’ counsel contends, that the plaintiff’s claim is barred.by the prescription of five and ten years. We think differently. This is an hypothecary debt; and by the laws of Toro, promulgated in 1505, which must be our guide on this point, such actions are not prescribed under thirty years.
The 63rd law declares, “ El derecho de executor por oble-gacion personal se prescríba por diez anos ; y la acción personal y la executoria dada sobre ella sa prescriba por viente anos, y no menos ; pero donde en la obligation hay hipoteca, o donde la obligation es mixta, personal y real, la deuda se prescriba por tríente anos, y no menos ; lo qual se guorde sin embargo de la ley del Rey Don Alonzo uestro progenitor, que puso, que la acción personal se prescribiere pour diez anos.” (ley 6, tit. 15. lib. 4 R.) 3 nov. Rec. lib. 10, tit. 8, ley 5 p. 196. See also the case of Xanpi vs. Orso, 11 Louisiana Reports, 57.
*329It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed; that the plaintiff have judgment for the sum of two hundred and fourteen dollars, with interest from the 16th of May, 1816, until paid, with costs in both courts.